Citation Nr: 0400576	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. §  Chapter 35.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty seven years of active service 
when he retired in July 1987.  He died in July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died in July 2001.

2.  The death certificate listed the cause of death as non 
small cell carcinoma of both lungs.

3.  The veteran's service personnel records do not reveal 
that he was in Vietnam during the time period beginning on 
January 9, 1962, and ending on May 7, 1975.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).

2.  The claim for dependent's educational assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 based on entitlement to a total disability rating for 
a continuous period of at least 10 years prior to death are 
not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 2002 rating 
determination, the August 2002 SOC, and the April 2003 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in a September 2001 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified the appellant of VA's duty to notify 
her about her claim, VA's duty to assist her in obtaining 
evidence, what the evidence had to show to establish 
entitlement, what the appellant could do to help with her 
claim, where and when to send the information, and where to 
contact VA if she had any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  All available treatment and service 
medical records have also been obtained insofar as possible.  
VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2003) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

At the outset, the Board notes that the appellant has claimed 
that the veteran's receipt of the Vietnam Service Medal is 
proof he served in Vietnam and that he should be afforded the 
presumptive basis with regard to AO exposure.  

The Vietnam Service Medal was established by Executive Order 
11231.  The service medal was awarded to all members of the 
armed forces who served in Vietnam and contiguous waters and 
airspace between 3 July 1965 and 28 March 1973.  In addition, 
personnel serving in Thailand, Laos or Cambodia in direct 
support of operations in Vietnam during the same time period 
also were eligible for the medal.  To qualify for award of 
the VSM an individual had to meet one of the following 
qualifications:  (1) Be attached to or regularly serve for 1 
or more days with an organization participating in or 
directly supporting military operations.  (2) Be attached to 
or regularly serve for 1 or more days aboard a Naval vessel 
directly supporting military operations.  (3) Actually 
participate as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations.  (4) Serve on temporary duty 
for 30 consecutive days or 60 nonconsecutive days in Vietnam 
or contiguous areas, except that time limit may be waived for 
personnel participating in actual combat operations.

The veteran's service personnel records reveal that he was 
stationed in Thailand and Korea.  The record does not contain 
any evidence that the veteran was in the Republic of Vietnam 
at any time during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  Moreover, as noted above, the 
Vietnam Service Medal was awarded to those individuals 
serving in Thailand, Laos or Cambodia in direct support of 
operations in Vietnam.  While the Board is sympathetic to the 
appellant's beliefs, the most probative evidence, in this 
case the veteran's service personnel record, does not 
demonstrate that the veteran was in the Republic of Vietnam 
during his period of service.  

The cause of death listed on the veteran's death certificate 
is non small cell carcinoma of both lungs, with an onset of 
one month prior to death.  

A review of the veteran's service medical records reveals 
that they are devoid of any complaints or findings of lung 
cancer.  At the time of November 1971, June 1973, August 
1980, July 1981, and April 1985 periodic examinations, normal 
findings were reported for the lungs and chest.  

On a November 1971 report of medical history, the veteran 
checked the "yes" box when asked if he had or had ever had 
a tumor, growth, cyst, or cancer.  In the physician's summary 
portion it was indicated that the veteran had had a ganglion 
cyst removed.  There was no reference to cancer in the 
notation.  The veteran checked the "no" boxes when asked if 
he had chronic or frequent colds or shortness of breath.  On 
his April 1985 report of medical history, the veteran checked 
the "no" box when asked if he had or had ever had a tumor, 
growth, cyst, or cancer.  The veteran also checked the "no" 
box when asked if he had shortness of breath.  The veteran 
did check the "yes" box when asked if he had or had ever 
had pain or pressure in his chest.  

A chest x-ray performed in August 1985 revealed that the 
veteran's lungs were clear.  

At the time of the veteran's May 1987 retirement examination, 
normal findings were again reported for the lungs and chest.   
A pulmonary function test performed at that time revealed the 
findings to be within normal limits.  On his service 
separation report of medical history, the veteran checked the 
"yes" box when asked if he had or had ever had a tumor, 
growth, cyst, or cancer.  The veteran underlined the cyst 
portion of the question and a notation was made that he had 
developed a cyst on both buttocks as a result of sitting on 
wet sandbags in 1966.  The veteran checked the "no" boxes 
when asked if he had shortness of breath, a chronic cough, 
pain or pressure in chest, or asthma.  

In support of her claim, the appellant sent in an August 2002 
letter from the coordinator of Health Services S. E. Campus, 
who was also a registered nurse.  In her letter, she 
indicated that she had known the veteran since September 
1996.  She reported that during his years on campus, she 
noticed that the veteran frequently developed a cold of 
unknown origin.  She noted that prior to the veteran's final 
hospital admission, she had requested that he return to the 
Clinic for a follow-up, but that the veteran passed away 
prior to returning to the clinic.  

In an August 2002 letter, the veteran's private physician, K. 
R., M.D., indicated that the veteran suffered from lung 
cancer and that this was most likely due to chemical 
exposure.  An attached hospital report indicated that the 
veteran had had bronchioalveolar cell carcinoma.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of his July 2001 
hospitalization, the veteran was found to have a deep venous 
thrombosis in the right arm probably into the subclavian vein 
secondary to underlying cancer and to the Port-a-cath.  He 
was also diagnosed with bronchioalveolar cell carcinoma of 
both lungs.  

The final discharge summary reported final diagnoses of 
respiratory failure ultimately ending in cardiopulmonary 
arrest; bronchioalveolar cell carcinoma involving both lungs; 
hypertension; and venous thrombosis of the right arm.

Service connection for the cause of the veteran's death is 
not warranted.  The veteran died in July 2001 of non small 
cell carcinoma of both lungs.  The service medical records 
are devoid of any complaints or findings of cancer of the 
lungs.  At the time of November 1971, June 1973, August 1980, 
July 1981, and April 1985 periodic examinations, normal 
findings were reported for the lungs and chest.  Normal 
findings for the lungs and chest were also reported on the 
veteran's May 1987 service retirement examination.  
Furthermore, pulmonary function tests performed at that time 
revealed normal results.  In addition, while the veteran, on 
his service separation report of medical history, checked the 
"yes" box when asked if he had or had ever had a tumor, 
growth, cyst, or cancer, he underlined the cyst portion of 
the question and a notation was made that he had developed a 
cyst on both buttocks as a result of sitting on wet sandbags 
in 1966.  There was no notation of cancer.  The veteran also 
checked the "no" boxes when asked if he had shortness of 
breath, a chronic cough, pain or pressure in chest, or 
asthma.  There were also no findings of cancer in the years 
immediately following service.  Moreover, the onset of the 
veteran's cancer was reported as being only one month prior 
to his death on the death certificate.  

While the appellant has expressed her belief that the 
veteran's lung cancer came as a result of his exposure to 
herbicides while in Vietnam, the service personnel records do 
not demonstrate that the veteran was in Vietnam at any time.  
Furthermore, she would not be qualified to render such an 
opinion as she has not been shown to be a medical expert, and 
is not qualified to express an opinion regarding any medical 
causation which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

Although the coordinator of Health Services S. E. Campus, a 
registered nurse, indicated that during the veteran's years 
on campus, she noticed that he frequently developed a cold of 
unknown origin, she stated that she had only known him since 
1996.  Moreover, she did not render an opinion as to the 
etiology of the coughs and their relation to his cancer nor 
did she relate the veteran's lung cancer to his period of 
service.  

As to the August 2002 letter from the veteran's private 
physician, which indicated that the veteran suffered from 
lung cancer which was most likely due to chemical exposure, 
the Board notes that the physician did not relate the 
veteran's cancer to his period of service nor did he indicate 
that the chemical exposure was herbicides. 

The current record fails to demonstrate any basis to link the 
veteran's death with his period of service.  There is no 
allegation that any competent evidence exists that 
demonstrates a connection to service.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and there is no doubt to be resolved. 


1318

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318 (West 2002).  None of these criteria are 
met in this case.

During his lifetime, the veteran did not submit a claim for a 
total disability evaluation.  The veteran died in July 2001, 
at the age of 59 years.  During his lifetime, service 
connection was not in effect for any disorder.  

Under 38 C.F.R. § 3.22 the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits are 
as follows:

"[E]ntitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because:
 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation 
due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued 
payments based on a total service-connected 
disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 

38 C.F.R. § 3.22(b).

The appellant has never raised the issue of CUE in a prior 
rating action and the issue of CUE in a prior rating action 
is not before the Board at this time. 

In a recent decision by the United States Court of Appeals 
for the Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) the Court stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

There is no evidence in the veteran's claims file indicating 
that a 100 percent rating was warranted in July 2001.  The 
veteran himself had failed to file a claim seeking a total 
rating based on service-connected disabilities.    

For the foregoing reasons, the Board finds that the claim for 
DIC under 38 U.S.C.A. § 1318 based on entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death is denied as a matter of law.


Chapter 35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2003).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit. See Sabonis, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Chapter 35 Dependents' Education Assistance 
benefits is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is denied.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



